                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR18-0261-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    LORENZO BELL,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to continue the
18   pretrial motions filing date (Dkt. No. 14). Having thoroughly reviewed the motion and the
19   relevant record, the Court hereby GRANTS the motion. The pretrial motions filing deadline is
20   CONTINUED to December 4, 2018.
21          DATED this 28th day of November 2018.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     CR18-0261-JCC
     PAGE - 1
